DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The amendment filed on 12/22/2021 has been entered and fully considered. Claims 1-15, 17-23 and 25-29 remain pending in the application.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and their corresponding arguments, and submits they moot/overcome the objection to the Abstract, and all the 35 USC 112(b), 102 and 103 rejections previously set forth in the non-final office action mailed on 09/22/2021. 

Allowable Subject Matter

3- Claims 1-15, 17-23 and 25-29 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 9, 21, 26 and their corresponding method claims 1 and 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

a microfluidic system that includes a capillary analyte cell that is coupled to receive a fluidic sample that includes a body fluid of a patient containing  -synuclein; 
a nonlinear optical four-wave mixing device that includes a laser… for nonlinear four-wave mixing, optical elements that direct the laser beams to a selected location in the capillary analyte cell and …an optical detector that receives the four-wave mixing signal …; and
a processing module that processes the detector signal to extract information on the -synuclein in the fluidic sample and uses the extracted information to determine the patient's condition in connection with the Parkinson's disease.

And 

A system for measuring a low concentration level of a suspect substance, comprising Malachite Green or Crystal Violet, and the system and its method of use comprising: 
a nonlinear optical wave-mixing device using lasers with different wavelengths from each other that are shifted from absorption peaks of analytes; and 
a capillary electrophoresis device coupled with the nonlinear optical wave-mixing device and migrating the analytes through electrolyte solutions under an electric field…, wherein the nonlinear optical wave-mixing device and the capillary electrophoresis are packaged together to provide a portability.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Hetu. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886